Name: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Ortec- microanalysis system, model 6230' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  mechanical engineering;  natural and applied sciences;  tariff policy
 Date Published: 1980-12-31

 Avis juridique important|31980D134780/1347/EEC: Commission Decision of 22 December 1980 establishing that the apparatus described as 'Ortec- microanalysis system, model 6230' may not be imported free of Common Customs Tariff duties Official Journal L 384 , 31/12/1980 P. 0013 - 0013COMMISSION DECISION of 22 December 1980 establishing that the apparatus described as "Ortec - microanalysis system, model 6230" may not be imported free of Common Customs Tariff duties (80/1347/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 16 July 1980, the Government of the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Ortec - microanalysis system, model 6230", to be used in research of the chemical composition of samples of solids and surfaces of solids and in particular for the scanning and the analysis of the line spectrum, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 December 1980, within the framework of the Committee on Duty-Free Arrangements, to examine the matter; Whereas this examination showed that the apparatus in question is an energy-dispersive X-ray micro-analyzer; Whereas its objective technical characteristics, such as the high resolution level of the microanalysis, and the use to which it is put make it specially suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community ; whereas this applies, in particular, to the apparatus "ED X 290" manufactured by Link Systems Ltd, Halifax Road, High Wycombe, UK-Buckinghamshire HP12 3SE, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Ortec - microanalysis system, model 6230", which is the subject of an application by the Government of the Federal Republic of Germany of 16 July 1980, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 December 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.